USCA4 Appeal: 18-4738      Doc: 37         Filed: 03/25/2022     Pg: 1 of 5




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 18-4738


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        MICHAEL MONTRAY FRINK, a/k/a Big Mookie,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. Terrence W. Boyle, District Judge. (7:18-cr-00033-BO-1)


        Submitted: January 31, 2022                                       Decided: March 25, 2022


        Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


        Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


        ON BRIEF: Laura E. Beaver, THE BEAVER LAW FIRM, Raleigh, North Carolina, for
        Appellant. Robert H. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
        Assistant United States Attorney, Kristine L. Fritz, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 18-4738      Doc: 37         Filed: 03/25/2022     Pg: 2 of 5




        PER CURIAM:

               Michael Montray Frink pled guilty, without a written plea agreement, to possession

        with intent to distribute a quantity of heroin, in violation of 21 U.S.C. § 841(a)(1)

        (Count 1); possession of firearms by a convicted felon, in violation of 18 U.S.C.

        §§ 922(g)(1), 924(a)(2) (Count 2); and possession of a firearm in furtherance of a drug

        trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A) (Count 3). The district court

        sentenced Frink to a total term of 117 months’ imprisonment and 5 years’ supervised

        release. Counsel initially filed a brief pursuant to Anders v. California, 386 U.S. 738

        (1967), asserting that there were no meritorious grounds for appeal but questioning whether

        Frink’s guilty plea to Count 3 was supported by a sufficient factual basis. Although advised

        of his right to file a supplemental pro se brief, Frink did not do so. The Government

        declined to file a response brief.    After conducting our Anders review, we ordered

        supplemental briefing to address the nonfrivolous issue of whether the district court

        adequately explained the chosen sentence. 1




               1
                 Shortly after we entered the supplemental briefing order, the Supreme Court issued
        Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019) (holding that, “in a prosecution under
        18 U.S.C. § 922(g) and § 924(a)(2), the Government must prove both that the defendant
        knew he possessed a firearm and that he knew he belonged to the relevant category of
        persons barred from possessing a firearm”). In light of the possibility that Rehaif would
        impact the validity of Frink’s guilty plea to Count 2, this case was placed in abeyance
        pending a decision in United States v. Sitton, No. 18-4831, which we anticipated would
        provide further guidance on the impact of Rehaif. We recently decided Sitton without
        addressing Rehaif. United States v. Sitton, 21 F.4th 873 (4th Cir. 2022). Nevertheless, in
        light of Greer v. United States, 141 S. Ct. 2090, 2100 (2021), and United States v. Moody,
        2 F.4th 180, 197-98 (4th Cir. 2021), our review of the record reveals no nonfrivolous Rehaif
        challenge to Frink’s conviction.
                                                      2
USCA4 Appeal: 18-4738       Doc: 37         Filed: 03/25/2022      Pg: 3 of 5




               We turn first to appellate counsel’s initial claim that Frink’s guilty plea to Count 3

        might not have been supported by a sufficient factual basis. Because Frink did not seek to

        withdraw his guilty plea in the district court, we review this claim for plain error. United

        States v. McCoy, 895 F.3d 358, 364 (4th Cir. 2018). To sustain a conviction under § 924(c),

        the evidence must indicate “that the possession of a firearm furthered, advanced, or helped

        forward a drug trafficking crime.” United States v. Lomax, 293 F.3d 701, 705 (4th Cir.

        2002). “[T]here are many factors that might lead a fact finder to conclude that a connection

        existed between a defendant’s possession of a firearm and his drug trafficking activity,”

        including:

               the type of drug activity that is being conducted, accessibility of the firearm,
               the type of weapon, whether the weapon is stolen, the status of the possession
               (legitimate or illegal), whether the gun is loaded, proximity to drugs or drug
               profits, and the time and circumstances under which the gun is found.

        Id. (internal quotation marks omitted).

               Here, as Frink acknowledged in his Anders brief, the firearms were stolen, easily

        accessible, and illegally possessed.      Moreover, agents found the firearms in Frink’s

        residence in close proximity to drugs, drug paraphernalia, and large amounts of cash shortly

        after Frink sold heroin out of the same residence. Accordingly, the district court did not

        plainly err in concluding that Frink possessed the firearms in furtherance of a drug

        trafficking crime. See, e.g., United States v. Snow, 462 F.3d 55, 63 (2d Cir. 2006); United

        States v. Luciano, 329 F.3d 1, 6 (1st Cir. 2003).

               We turn next to the validity of Frink’s sentence. As noted above, our supplemental

        briefing order, entered on June 19, 2019, directed the parties to address “whether the district


                                                      3
USCA4 Appeal: 18-4738      Doc: 37          Filed: 03/25/2022      Pg: 4 of 5




        court adequately explained the chosen sentence.”           The parties complied and filed

        supplemental briefs limited to that issue.        After the supplemental briefs were filed,

        however, this court decided United States v. Rogers, 961 F.3d 291, 296 (4th Cir. 2020),

        which established that “all non-mandatory conditions of supervised release must be

        announced at a defendant’s sentencing hearing.” A review of the record reveals that, at the

        sentencing hearing in this case, the only condition of release announced by the district court

        was that Frink could not violate any federal, state, or local laws during his period of

        supervision. However, in Frink’s written judgment, the district court imposed 13 standard

        conditions and 4 special conditions of supervision, none of which was announced or even

        alluded to at sentencing. This inconsistency runs afoul of Rogers. 2

               The remedy for a Rogers error “is to vacate the sentence and remand for the district

        court to resentence” the defendant. United States v. Singletary, 984 F.3d 341, 346 (4th Cir.

        2021); see also id. at 346 n.4 (rejecting contention that vacatur should be limited to

        supervised release portion of defendant’s sentence). Accordingly, we need not address the

        procedural sentencing issue discussed in the parties’ supplemental briefs. See id. at 344.

        In accordance with Anders, we have reviewed the entire record in this case and have found

        no other meritorious grounds for appeal. We therefore affirm Frink’s convictions, vacate

        his sentence, and remand for resentencing.




               2
                We recognize that the district court did not have the benefit of our decision in
        Rogers at the time of Frink’s sentencing.

                                                      4
USCA4 Appeal: 18-4738         Doc: 37       Filed: 03/25/2022     Pg: 5 of 5




               This court requires that counsel inform Frink, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Frink requests that a petition be

        filed, but counsel believes that such a petition would be frivolous, then counsel may move

        in this court for leave to withdraw from representation. Counsel’s motion must state that

        a copy thereof was served on Frink.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                               AFFIRMED IN PART,
                                                                                VACATED IN PART,
                                                                                 AND REMANDED




                                                      5